Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3


          United States Court of Appeals
                        For the First Circuit

No. 04-1907

                          MARGARET SICILIANI,

                         Plaintiff, Appellee,

                                      v.

                           RAYMOND POPSIE,
                      a/k/a RAYMOND F. POPSIE,

                         Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                                   Before

                          Boudin, Chief Judge,

                 Selya and Lynch, Circuit Judges.


     John S. Campbell with whom Campbell & Associates, P.A. was on
brief for appellant.
     Patrick J. Mellor with whom Perkins Olson, P.A. was on brief
for appellee.



                              March 8, 2005
             Per Curiam.   In April 2003, Margaret Siciliani brought

suit against Raymond Popsie and his employer, claiming that Popsie

had made sexual advances and assaulted her in his office on

September 13, 2002.        In April 2004, after a two-day trial in

Maine's federal district court, a jury returned a verdict for

Siciliani on her assault and battery claim, awarding her $23,796 in

compensatory damages--later reduced to $5,796 plus costs to account

for a settlement with Popsie's employer–but no punitive damages.

             Popsie appeals, claiming that the evidence established

"no rational connection" between the assault and Siciliani's loss

of    employment;   that   the   district   court   erroneously   excluded

testimony about the events leading to Siciliani's termination from

her    job   following   the   assault;   and   that   one   juror's   prior

experience with assault was ill-addressed by the district court and

tainted the jury verdict.        Popsie argues that these errors--alone

or in combination--merit judgment as a matter of law on Siciliani's

claim for lost wages and a new trial on her remaining claims.

             Popsie has forfeited his challenge to the connection

between Siciliani's assault and her subsequent loss of employment.

Popsie's trial counsel moved for a directed verdict at the close of

Siciliani's case based on the indeterminate amount of her lost

wages, but made no mention of the theory now advanced on appeal--

namely, that the connection between Siciliani's assault and her

subsequent loss of employment was insufficiently proven.                The


                                    -2-
motion was renewed neither at the close of the evidence nor after

the jury's verdict.      See Fed. R. Civ. P. 50.

              The situation presented here is not the rare "miscarriage

of justice" that would induce us to address a claim otherwise

forfeited in the district court.              Correa v. Hosp. S.F., 69 F.3d

1184, 1196 (1st Cir. 1995).        Siciliani produced ample evidence of

both her assault and the effect of the assault on her subsequent

job performance, as well as sufficient testimony to document the

effect of her job loss on future income.              The resulting damages

award was moderate.      The mere fact that the jury might have based

that award on future lost wages that were more tenuously supported-

-a possibility that Popsie suggests but cannot prove due to the

jury's general verdict1--does not, without more, provide sufficient

reason to address Popsie's claim of error when it was not raised

below.

              Popsie's challenge to the alleged restrictions placed on

defense testimony meets a similar fate.                He complains of the

district court's unwillingness to permit evidence of Siciliani's

difficulties at work after September 13, 2002.            In particular, he

points   to    four   objections   to    Popsie's    direct   examination   of

Siciliani's human resources manager, three of which were sustained



     1
      The general verdict prevents Popsie from showing what part if
any of the jury's award was for future (as opposed to past) lost
income, and also prevents him from ascertaining whether a portion
or all of the award was for Siciliani's emotional distress.

                                        -3-
by the court and the fourth of which prompted defense counsel to

rephrase.

              Whether much can be made of these objections in the first

place is unclear (at least two can be read simply as requests for

clarification), but in any event Popsie's counsel failed to make an

offer of proof as to the testimony allegedly excluded and our

review is thus for plain error.        See Fed. R. Evid. 103(a)(2); see

also O'Rourke v. City of Providence, 235 F.3d 713, 735 (1st Cir.

2001). Again, we see no miscarriage of justice sufficient to merit

disturbing the trial court's ruling.

              Popsie's complaint of juror taint also fails.         During

voir dire, potential jurors were asked whether they or someone

close to them had ever had an experience involving assault or

sexual assault.     During deliberations, the jury suggested that one

juror should speak with the district judge regarding possible prior

experiences.      The judge conducted an inquiry in the presence of

both lawyers; the juror stated that "perception is everything,"

but further said that she believed she had answered the voir dire

question properly and that neither she nor any of her immediate

family members or friends had been involved in an assault or sexual

assault of the type alleged by Siciliani.         Asked whether she felt

she   could    deliberate   fairly   and   impartially,   her   unequivocal

response was "absolutely."




                                     -4-
           We see no error whatever.   The district judge conducted

an inquiry to respond to the possibility that the juror had

inaccurately answered a question on voir dire or might be biased.

The juror's responses gave no cause for further concern.     Popsie

presents no evidence that the juror had answered the voir dire

questions inaccurately.   The court was under no obligation to go

further.

           Affirmed.




                                -5-